Citation Nr: 1722076	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-22 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a recurrent headache disorder.  

2.  Entitlement to service connection for a recurrent brain disorder to include small vessel ischemic brain disease and transient ischemic attacks (TIA).  

3.  Entitlement to service connection for a pulmonary disorder to include left lung adenocarcinoma claimed as the result of exposure to herbicidal agents, dioxins, other toxic chemicals, and contaminated water.  

4.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's cervical spine degenerative arthritis.  

5.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's lumbar spine degenerative disc disease.  

6.  Entitlement to a rating in excess of 10 percent for the Veteran's right knee strain with degenerative joint disease for the period prior to January 12, 2015.  

7.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's right total knee arthroplasty residuals for the period on and after March 1, 2016.  

8.  Entitlement to a compensable disability evaluation for the Veteran's gastritis with dyspepsia.  

9.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 12, 1955 to June 26, 1955; from May 1956 to September 1966; and from October 1971 to November 1981.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Jackson, Mississippi, Regional Office (RO) which increased the disability evaluation  for the Veteran's cervical spine degenerative arthritis from 10 to 20 percent, effective September 29, 2009; increased the evaluations for both his lumbar spine degenerative disc disease and his right knee strain with degenerative joint disease from noncompensable to 10 percent, effective September 29, 2009; denied service connection for lung cancer; and denied both a compensable evaluation for gastritis residuals with dyspepsia and a TDIU.  In February 2011, the RO denied service connection for headaches, small vessel ischemic brain disease, and TIAs.  In January 2017, the RO recharacterized the Veteran's service-connected right knee disability as right total knee arthroplasty residuals and assigned a 100 percent schedular evaluation for the period from January 12, 2015, to February 29, 2016, and a 30 percent evaluation for the period on and after March 1, 2016.  In April 2017, the Board advanced the Veteran's appeal on the docket on its own motion.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

All Issues

Initially, the Board observes that Social Security Administration (SSA) Data Inquiries dated in December 2009 and March 2011 report that the Veteran has been in receipt of SSA Title II (disability) benefits since March 2004.  The evidence considered by the SSA in granting the Veteran's claim for SSA disability benefits is not of record.  The United States Court of Appeals for Veterans Claims (Court) has clarified that the VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Recurrent Headaches

The Veteran asserts that service connection for a recurrent headache disorder is warranted as his headaches were precipitated and/or aggravated by his service-connected cervical spine disability.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for cervical spine degenerative arthritis, lumbar spine degenerative disc disease, right total knee arthroplasty residuals, right ankle bimalleolar fracture residuals, sinusitis, gastritis residuals with dyspepsia, hemorrhoids, right axillary sebaceous cyst excision residuals, and tinnitus.  

A July 2003 private cervical spine evaluation states that the Veteran "has significant spondylosis which is symptomatic particularly with his headaches and left symptoms at C5-6 and C6."  

The report of an October 2010 VA neurological examination relates that the Veteran was diagnosed with "history of transient ischemic accident" and chronic cephalgia.  The examiner commented that the Veteran's "mini stroke with headache is more likely related to hypertension, male gender, dyslipidemia, and process of aging" and "his headaches or mini strokes is as less likely than not related to degenerative arthritis of the cervical spine ."  

The reports of VA cervical spine examinations conducted in March 2016 and November 2016 state that the Veteran reported that "the neck pain triggers headaches too."  The examining VA nurse practitioner made no findings as to the Veteran's recurrent headaches and their relationship, if any, to the service-connected post-operative cervical spine disability.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the cited deficiencies in the March 2016 and November 2016 VA examination reports, the Board finds that further VA headache evaluation is required.  

Clinical documentation dated after February 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Lung Cancer

The Veteran asserts that service connection for left lung adenocarcinoma is warranted as he was exposed to toxic chemicals while performing his military duties as a weather reconnaissance aircraft crewman.  He states that he was exposed to Agent Orange, dioxins, other toxic chemicals, and contaminated water while serving at and/or when his aircraft was at U-Tapao Royal Thai Air Force Base (RTAFB), Anderson Air Force Base (AFB), McClellan AFB, McChord AFB, Elmendorf AFB, Pope AFB, and military facilities on Guam, Wake Island, Midway Island, Johnson Island, and Kwajalein Island.  

The service personnel documentation of record reflects that the Veteran was stationed at multiple Air Force facilities including Anderson AFB, Guam and his aircraft was at U-Tapao RTAFB and many of the other cited military facilities for short periods of time.  

Where a veteran was exposed to an herbicide agent during active military, naval, or air service and lung cancer becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2016).  

VA's Compensation and Pension Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Air Force veterans whose duties placed them on or near the perimeters of certain RTAFBs anytime between February 28, 1961, and May 7, 1975.  The listed Thai military facilities include U-Tapao RTAFB.  If a veteran's military duties, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, placed him or her near the air base perimeter, then VA is to concede herbicide exposure on a direct or facts found basis.  VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q.  The AOJ did not concede herbicide agent exposure as the Veteran did not serve in a military occupation that the Department of Defense (DoD) recognized for exposure for United States Air Force personnel, and that the other places where the Veteran was stationed and claimed he was exposed, were not on the DoD list where tactical herbicides were used, tested, or stored; the AOJ noted that Johnson Island is on the list, but the Veteran could not recall the dates he was there.  See February 2016 AOJ Memorandum for the Record.

Private clinical documentation dated in June 2004 states that the Veteran was diagnosed with left lung adenocarcinoma and underwent a left upper lobectomy.  He was noted to be a former heavy smoker and to have a "generally unremarkable" medical history.  

An August 2012 written statement from N. Buckheister, ACNP-BC, indicates that the Veteran had provided her with "pictures from the air and on the ground of U-Tapao RTAFB Thailand taken Sept 1973" which depicted "brown vegetation next to the aircraft parking ramp where he participated in the preflight preparation of the aircraft, an area he said would have been lush green if it had not been sprayed with an herbicide."  Ms. Buckheister opined that the Veteran's "lung cancer was 'as likely as not' caused by exposure to Agent Orange or related herbicides used on and around military installations & facilities during the Vietnam War period."  

The Veteran has not been afforded a VA pulmonary examination to determine that etiology of his left lung adenocarcinoma and its relationship, if any, to active service and his claimed in-service exposure to herbicidal agents, dioxins, other toxic chemicals, and contaminated water.  

Cervical Spine and Lumbar Spine Disorders

The Veteran contends that increased evaluations for both his post-operative cervical spine degenerative joint disease and lumbar spine degenerative disc disease are warranted as the disabilities are productive of significant physical impairment.  

The report of a November 2016 VA cervical spine examination states that the Veteran complained of "a sharp pain that starts at the base of his posterior area of his head and moves down his neck into upper back and shoulders."  He clarified that "his neck pain develops with over activity;" and "his neck does not bother him if does not move his neck."  The Veteran reported receiving private cervical spine treatment including August 2016 and October 2016 steroid neck injections and Botox neck injections.  Clinical documentation of the cited private treatment is not of record.  On examination, the Veteran exhibited a cervical spine range of motion of forward flexion to 25 degrees with pain, extension to 25 degrees with pain, right lateral flexion to 30 degrees, left lateral flexion to 25 degree with pain, right lateral rotation to 70 degrees, and left lateral flexion to 60 degrees with pain.  While failing to indicate at what degree the Veteran's cervical spine pain began, the examining VA nurse practitioner advanced that "pain noted on exam but does not result in/cause functional loss."  The examiner further found that the Veteran did not have radiating cervical spine pain.  She did not address the Veteran's subjective complaints of radiating cervical spine pain which limited movement of the cervical spine/neck.  

The report of a November 2016 VA thoracolumbar spine examination states that the Veteran received private lumbar spine treatment including a June 2016 lower back steroid injection.  Clinical documentation of the cited private treatment is not of record.  The Veteran was concurrently diagnosed with lumbar spine degenerative disc disease and found not have thoracolumbar intervertebral disc syndrome.  

Given the cited deficiencies in the November 2016 VA cervical spine and lumbar spine examination reports, the Board finds that further VA spine evaluation is necessary to adequately address the issues raised by the instant appeal.  

Right Knee 

The Veteran asserts that an increased evaluation is warranted for his service-connected post-operative right knee disorder as the disability is productive of significant physical impairment.  

The report of a November 2016 VA knee examination states that the Veteran reported that his right knee was being treated by a private orthopedist.  Clinical documentation of the cited private treatment is not of record.  

TDIU

Entitlement to TDIU requires an accurate assessment of the impairment associated with all of the service-connected disabilities.  Therefore, the Board finds that the certified issues of service connection and increased evaluations and a TDIU are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his recurrent headache disorder, recurrent brain disorder, and post-operative lung cancer residuals and service-connected cervical spine, lumbar spine, right knee, and gastrointestinal disorders since February 2015, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA clinical documentation not already of record of treatment of the Veteran including that provided after February 2015.  

3.  Contact the SSA and request that copies of all records developed in association with the Veteran's award of SSA disability benefits be forwarded for incorporation into the record.

4.  Schedule the Veteran for a VA headache examination to assist in determining the nature and etiology of the Veteran's recurrent headaches and their relationship, if any, to his cervical spine disability and other service-connected disorders.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide opinions as to:

(a)  Diagnose all recurrent headache disabilities found.  

(b)  Is at least as likely as not (50 percent probability or greater) that any identified recurrent headache disorder had its onset during active service or is related to any incident of service?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any identified recurrent headache disorder is proximately due to the Veteran's cervical spine disability and/or other service-connected disabilities?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any recurrent headache disorder has been aggravated (permanently increased in severity beyond the natural progress of the disorder) due to Veteran's cervical spine disability and/or other service-connected disabilities?  

Service connection is currently in effect for cervical spine degenerative arthritis, lumbar spine degenerative disc disease, right total knee arthroplasty residuals, right ankle bimalleolar fracture residuals, sinusitis, gastritis residuals with dyspepsia, hemorrhoids, right axillary sebaceous cyst excision residuals, and tinnitus.   

5.  Schedule the Veteran for a VA pulmonary examination to assist in determining the etiology of the Veteran's left lung adenocarcinoma and its relationship, if any, to active service and the claimed in-service exposure to herbicidal agents, dioxins, other toxic chemicals, and contaminated water.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left lung adenocarcinoma had its onset during active service; is etiologically related to the claimed in-service exposure to herbicidal agents, dioxins, other toxic chemicals, and contaminated water; or is otherwise related to any incident of service.  

6.  Schedule the Veteran for a VA spine examination to determine the current nature and severity of the Veteran's service-connected cervical spine degenerative arthritis and lumbar spine degenerative disc disease.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Provide ranges of motion for passive and active motion of the cervical spine and the lumbar spine and with weight-bearing and nonweight-bearing where appropriate.  The examiner should state whether there is any additional loss of spine function due to painful motion, weakened motion, excess motion, fatigability, or incoordination.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

(b)  Indicate whether, and to what extent, the Veteran experiences functional loss of the spine due to pain or any other symptoms during flare-ups or with repeated use.  

(c)  Note any incapacitating episodes associated with the lumbar spine degenerative disc disease.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  

(d)  Advance an opinion as to the impact of the Veteran's service-connected cervical spine and lumbar spine disabilities upon his vocational pursuits.  

7.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the applicable time for response.  Then return the case to the Board.  

8.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

